DETAILED ACTION
	Claims 1-17 and 27-40 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority as a 371 filing of PCT/US2019/027202 filed on April 12, 2019, which claims benefit of 62/657,513 filed on April 13, 2018 is acknowledged in the present application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on December 23, 2020 has been considered by the Examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Antioinette E. Nibbs on March 15, 2022.
The application has been amended as follows: 
In claim 33, delete line 2 and insert ---least one compound selected from Compound (II):  
    PNG
    media_image1.png
    122
    294
    media_image1.png
    Greyscale
, Compound (III):  
    PNG
    media_image2.png
    125
    225
    media_image2.png
    Greyscale
Compound (III-d):  
    PNG
    media_image3.png
    127
    282
    media_image3.png
    Greyscale
, and---.
In claim 37, delete line 2 and insert ---least one compound selected from Compound (II):  
    PNG
    media_image1.png
    122
    294
    media_image1.png
    Greyscale
, Compound (III):  
    PNG
    media_image2.png
    125
    225
    media_image2.png
    Greyscale
Compound (III-d):  
    PNG
    media_image3.png
    127
    282
    media_image3.png
    Greyscale
, and---.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Abela et al. (USPN 10,793,547.)  Abela et al. teaches the compound 
    PNG
    media_image4.png
    158
    294
    media_image4.png
    Greyscale
, but the silicon atom is not in a location that is allowed by the instant claims.  Additionally, the compound is only described as an intermediate and is not shown to have pharmaceutical activity on its own.  See columns 265-266.  Therefore, the present claims are prima facie allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 1-17 and 27-40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626